Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0351690 to Toth et al. (“Toth”) (cited in an IDS).
With respect to claim 1, Toth discloses in Figs. 1a and 6 a health monitoring system comprising: 
a plurality of wireless electrode patches (e.g., 110a-110c), each (e.g., 110a) of the wireless electrode patches comprising 
a sensor (e.g., Sensor(s) in Fig. 6) configured to detect a medical characteristic of a subject,
a wireless module (e.g., Radio and Antenna in Fig. 6) configured to transmit a signal indicative of the detected medical characteristic, 
a power module (e.g., Power in Fig. 6) configured to supply electrical energy to one or more of the sensor and the wireless module (e.g., Para. 334), and 
a housing (e.g., patches 95 and 100 in Fig. 1a) configured to support an electrode (e.g., Paras. 204-205), the housing comprising a surface configured to be disposed adjacent to skin of a subject (e.g., Fig. 1a-Fig. 1b), the surface comprising a pattern of microstructures defining protrusions and recesses (e.g., patch 210 in Fig. 2a, patch 210 in Fig. 2a formed of porous (forms protrusions and recesses on the surface) hydrophilic material to form intimate contact described in Para. 203, patch 210 in Fig. 2a formed of self-adhering material described in Para. 345, and/or electrode features such as microfibers, barbs, microneedles, spikes or the like described in Para. 205), wherein the protrusions facilitate attachment of the housing to the skin of the subject; and 
a wireless receiver (e.g., Host Device in Fig. 6) configured to communicate with each of the wireless electrode patches to receive at least the signal indicative of the detected medical characteristic.  
With respect to claim 8, the protrusions (e.g., patch 210 in Fig. 2a, patch 210 in Fig. 2a formed of porous hydrophilic material to form intimate contact described in Para. 203) facilitate attachment without a chemical adhesive.  
With respect to claim 9, the surface of the housing defines an aperture (e.g., 260 in Fig. 2a), wherein at least a portion of the sensor (e.g., 270) is disposed in the aperture.  
With respect to claim 10, the portion of the sensor (e.g., 270) disposed in the aperture is at least partially conductive and is configured to contact (e.g., via 285) the skin of the subject.  
With respect to claim 11, since conductive electrodes 285 are specifically used, the surrounding module cover is presumed to be non-conductive.
With respect to claim 12, the detected medical characteristic comprises one or more electrical signals indicative of an activity of a heart (e.g., Para. 113) of a user of the health monitoring system.  
With respect to claim 13, the system provides an output in a form of a complete electrocardiogram trace (e.g., capture of diagnostic grade EKG data in Para. 108).  
With respect to claim 14, a placement of the plurality of wireless electrode patches is customized (e.g., electrode patches 210 in Fig. 2a are individually placed/customized for each person) for a user of the health monitoring system.  
With respect to claim 15, the plurality of wireless electrode patches comprises six wireless electrode patches (e.g., at least 6 patches are shown in Fig. 1a).  
With respect to claim 17, the plurality of wireless electrode patches (e.g., 95 and 100) comprises less than ten wireless electrode patches (e.g., 95 and 100 are two patches).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toth.
With respect to claim 2, Toth discloses the protrusions (e.g., patch 210 in Fig. 2a, patch 210 in Fig. 2a formed of porous hydrophilic material to form intimate contact described in Para. 203, self-adhering material described in Para. 345, and/or electrode features such as microfibers, barbs, microneedles, spikes or the like described in Para. 205).  Toth fails to disclose that patch 210 in Fig. 2a formed of self-adhering material described in Para. 345 comprise a plurality of polymeric hair-like fibers. However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that of self-adhering material may be formed of polymeric hair-like fibers; an official notice of the foregoing fact is hereby taken.  For example, US 2017/0042298 to Frumkin (cited in an IDS) discloses in Figs. 1-2 that synthesized carbon nanotube-based hierarchical hairy structure may be used to stick an item on skin (Abstract).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form patch 210 in Fig. 2a formed of self-adhering material described in Para. 345 of Toth with the notoriously well-known self-adhering material formed of polymeric hair-like fibers because patch 210 in Fig. 2a formed of self-adhering material described in Para. 345 requires a specific implementation and the notoriously well-known self-adhering material formed of polymeric hair-like fibers provides such a specific implementation.
With respect to claims 3-7, Toth discloses the protrusions (e.g., patch 210 in Fig. 2a, patch 210 in Fig. 2a formed of porous hydrophilic material to form intimate contact described in Para. 203, self-adhering material described in Para. 345, and/or electrode features such as microfibers, barbs, microneedles, spikes or the like described in Para. 205).  Toth fails to disclose that patch 210 in Fig. 2a formed of self-adhering material described in Para. 345 is formed from a material excluding conductive carbon nanotubes and graphene, a material excluding conductive carbon nanotubes, a material excluding graphene, a material comprising silicone, or a material comprising polydimethylsiloxane (PDMS).  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that self-adhering material may be formed of a material excluding conductive carbon nanotubes and graphene, a material excluding conductive carbon nanotubes, a material excluding graphene, a material comprising silicone, or a material comprising polydimethylsiloxane (PDMS); an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form patch 210 in Fig. 2a formed of self-adhering material described in Para. 345 of Toth with the notoriously well-known self-adhering material formed of a material excluding conductive carbon nanotubes and graphene, a material excluding conductive carbon nanotubes, a material excluding graphene, a material comprising silicone, or a material comprising polydimethylsiloxane (PDMS) because patch 210 in Fig. 2a formed of self-adhering material described in Para. 345 requires a specific implementation and the notoriously well-known self-adhering material formed of a material excluding conductive carbon nanotubes and graphene, a material excluding conductive carbon nanotubes, a material excluding graphene, a material comprising silicone, or a material comprising polydimethylsiloxane (PDMS) provides such a specific implementation.  
With respect to claim 16, at least 6 patches are shown in Fig. 1a.  Toth fails to disclose specific locations of patches such that each of the six wireless electrode patches includes: a location in a fourth intercostal space between rib 4 and rib 5 and immediately to the right of a sternum of a subject (Vi); a location in the fourth intercostal space between rib 4 and rib 5 and immediately to the left of the sternum of the subject (V2); a location between Vi and V2 (V3); a location in a fifth intercostal space between ribs 5 and 6 in a mid- clavicular line (V4); a location horizontally even with V4 in a left anterior axillary line (Vs); and a location horizontally even with V4 and Vs in a midaxillary line (V6).  However, such specific locations of patches in Fig. 1a of Toth will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the locations are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to use these locations of patches in the Fig. 1a arrangement of Toth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842